UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May4, 2011 CENTURY NEXT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Louisiana 000-54133 27-2851432 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 505 North Vienna Street, Ruston, Louisiana 71270 (Address of Principal Executive Offices)(Zip Code) (318) 255-3733 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 4, 2012, Century Next Financial Corporation (the "Company"), reported its results of operations for the quarter ended March 31, 2012. For additional information, reference is made to the Company's press release dated May 4, 2012, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the SEC and shall not be deemed to be "filed" for any purpose except as otherwise provided herein. Item 9.01. Financial Statements and Exhibits. (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits The following exhibits are filed herein: Exhibit NumberDescription 99.1Press release, dated May 4, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTURY NEXT FINANCIAL CORPORATION Date: May 4, 2012 By: /s/ Mark A. Taylor Mark A. Taylor, CPA Senior Vice President and Chief Financial Officer
